Title: To Thomas Jefferson from Lewis Cass, 27 June 1821
From: Cass, Lewis
To: Jefferson, Thomas


Dear Sir,
Detroit
June 27th 1821
your letter of the 31st ulto reached me by last mail, and I have lost no time in attending to your request. I have seen Mrs Davinport, and stated to her the interest, which you take in her situation, and the truly fraternal solicitude, displayed by her brother. Arrangements have been and will be made to meliorate her circumstances, and to render her as comfortable as possible, during the remainder of her residence in this place.I trust, that the object can be effected, by a draft upon her brother, without troubling you with any personal interference. your letter upon this subject required no apology. Cold indeed must that American be; who would not receive with pride and execute with pleasure any commission, with which you might honour him. And while one trace of the history of our Country, during the eventful period, in which you have lived, shall remain, your name shall live in the grateful recollection of succeeding generations, as the foremost among those, who established our independence, and who contributed by the adoption of sound principles to the permanent foundation of our government. While memory holds her seat, I shall never cease to venerate and esteem him, who is second to none of the patriots and statesmen of our Country.With sentiments of respect and reverence I am, Dear Sir, Ever your obt ServtLew Cass